CV6-268                                                             



TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-96-00268-CV





Keith Martin Richter, Appellant


v.


Betty Joann Richter, Appellee





FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT

NO. C95-890B, HONORABLE FRED B. CLARK, JUDGE PRESIDING





PER CURIAM


	Keith Martin Richter appealed from a default judgment rendered against him in a
divorce action.  Appellee has agreed that errors exist in the service and manner of citation.  By
joint motion, the parties ask this Court to reverse the default judgment and remand to the trial
court for a new trial.
	We will grant the joint motion, reverse the trial-court judgment, and remand the
cause to the trial court.  Tex. R. App. P. 59(a)(1)(A).

Before Chief Justice Carroll, Justices Aboussie and Kidd
Reversed and Remanded on Joint Motion
Filed:   July 31, 1996
Do Not Publish